--------------------------------------------------------------------------------

Exhibit 10.36(3)
 
PULSE ELECTRONICS CORPORATION
PULSE ELECTRONICS (SINGAPORE) PTE LTD
12220 World Trade Drive
San Diego, CA 92128


Cantor Fitzgerald Securities
110 East 59th Street
New York, NY 10022
Attn: John W. Stelwagon, CFA


OCM PE Holdings, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: Kenneth Liang


February 21, 2014


Re: Third Letter Agreement relating to certain amendments and waivers ("Third
Letter Agreement")


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of February 28,
2008 (as amended and restated as of February 19, 2009, as further amended and
restated as of August 5, 2011, as further amended and restated as of March 9,
2012, as further amended and restated as of November 7, 2012, and as further
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Pulse Electronics Corporation (the "Company"), Pulse
Electronics (Singapore) Pte Ltd (the "Singapore Borrower"), the lenders party
thereto and Cantor Fitzgerald Securities, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement (as amended by this Third Letter Agreement).


1.            Amendments. Please confirm your agreement to effectuate the
following amendments to the Credit Agreement, effective as of the Effective Date
(as defined below):


1.1            Definitions.


1.1.1           The definition of “Excluded Taxes” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


““Excluded Taxes” means, with respect to the Agent or any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction referred to in the preceding
clause (a), (c) except as provided in the following sentence, in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a), and (d) any U.S.
federal withholding Taxes imposed under FATCA. Notwithstanding anything to the
contrary contained in this definition, solely for periods through and including
the Special Provision Effective Date but subject to the next sentence, “Excluded
Taxes” shall not include any non-U.S. withholding or similar Taxes imposed at
any time on or with respect to amounts payable (including any “paid-in-kind”
interest) to any Lender hereunder or under any other Loan Document, provided
that such Lender shall have complied with the second-to-last paragraph of
Section 3.01(e). For periods after (but not including) the Special Provision
Effective Date, the previous sentence shall not apply unless, as a result of (i)
a change in law or circumstances or (ii) an audit by a taxing authority (any
such event described in clauses (i) or (ii), a “Special Tax Event”), in each
case following the Special Provision Effective Date, non-U.S. withholding or
similar Taxes are imposed on or with respect to amounts paid or payable
(including any “paid-in-kind” interest) to the Required Lenders hereunder or
under any other Loan Document and such Required Lenders (or the Administrative
Agent on their behalf) so notify the Borrower.”

--------------------------------------------------------------------------------

1.1.2           The definition of “Fund” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


““Fund” means any Person (other than a natural person) that (a) is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business or
(b) holds (or will hold) investments assets, including debt securities and bank
and other commercial loans and similar extensions of credit.”


1.1.3           The definition of “Indemnified Taxes” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


““Indemnified Taxes” means Taxes other than Excluded Taxes. For the avoidance of
doubt, if a Lender has complied with the second-to-last paragraph of Section
3.01(e), Indemnified Taxes shall, solely for periods through and including the
Special Provision Effective Date but subject to the next sentence, include any
non-U.S. withholding or similar Taxes imposed at any time on or with respect to
amounts payable (including any “paid-in-kind” interest) to any Lender hereunder
or under any other Loan Document. For periods after (but not including) the
Special Provision Effective Date, the previous sentence shall not apply unless,
as a result of a Special Tax Event following the Special Provision Effective
Date, non-U.S. withholding or similar Taxes are imposed on or with respect to
amounts paid or payable (including any “paid-in-kind” interest) to the Required
Lenders hereunder or under any other Loan Document and such Required Lenders (or
the Administrative Agent on their behalf) so notify the Borrower.”
2

--------------------------------------------------------------------------------

1.1.4           Section 1.01 of the Credit Agreement is hereby amended by adding
thereto the following new definitions in their proper alphabetical order:


““2014 Amendment Effective Date” shall refer to such date that constitutes the
“Effective Date” set forth in that certain Third Letter Agreement relating to
certain amendments of and waivers under this Agreement, dated as of February 21,
2014 (the “Third Letter Agreement”), among the Company, Singapore Borrower, the
Lenders party thereto and the Administrative Agent.”


““2014 Post-Closing Fee” shall have the meaning specified in Section 6.19.”


““Additional Cash Rate” means the greater of (i) 3.1% and (ii) such higher rate
as the Required Lenders determine and so notify the Borrower in writing (or
direct the Administrative Agent to do so) from time to time; provided, that in
no event shall the Additional Cash Rate exceed an amount equal to the
then-applicable Singapore withholding tax rate with respect to interest payments
made by Singaporean borrowers to non-Singaporean lenders under local applicable
Singapore tax law (and assuming the absence of any tax treaty). If a Special Tax
Event occurs and the Required Lenders notify the borrower (or the Administrative
Agent does so on their behalf) the Additional Cash Rate shall be permitted to be
reduced as the Required Lenders direct.”


““FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.”


““Funds Schedule” refers to such spreadsheet (delivered by the Company to the
Lenders party to this Agreement prior to the 2014 Amendment Effective Date) of
amounts and payments owed by the Company and the Singapore Borrower hereunder
and under any other Loan Document on account of (i) the Lenders’ Agreed Costs
and (ii) out-of-pocket costs and expenses (including legal and other
professional fees) and other amounts incurred by such Lenders party to the Third
Letter Agreement and/or the Administrative Agent in connection with the Credit
Agreement, any other Loan Documents, and any amendments of any of the
foregoing.”
3

--------------------------------------------------------------------------------

““Lenders’ Agreed Costs” refers to any and all reasonable fees and out-of-pocket
costs and expenses (including legal, consulting and other professional fees)
owing by the Company and/or the Singapore Borrower to the Lenders party to the
Third Letter Agreement in connection with certain debt restructuring costs in
such amount separately agreed between the Company, the Singapore Borrower and
such Lenders.”


““Note Exchange Effective Date” shall refer to the date on which the note
exchange transactions described in Section 2.01(b)(ii) with each of Cannell
Capital LLC, Angelo Gordon & Co., L.P., Harber Capital, LLC, Wolverine Flagship
Fund Trading Limited and Oppenheimer & Co. Inc. are consummated on terms
approved by, and in accordance with Exchange Documents that are in form and
substance satisfactory to, the Required Lenders.”


““Special Provision Effective Date” means March 31, 2014.”


““Special Tax Event” has the meaning specified in the definition of “Excluded
Taxes.”


““Third Letter Agreement” has the meaning specified in the definition of “2014
Amendment Effective Date.”


““Treaty” has the meaning specified in the definition of “Treaty State.”


““Treaty Lender” means a Lender which:


(a) is treated as a resident of a Treaty State for the purposes of the Treaty
and is eligible for the benefits of the Treaty, including, without limitation,
the “Interest” provision thereof;


(b) does not carry on a business in Singapore through a permanent establishment
with which that Lender's participation in the Loan is effectively connected; and


(c) is the beneficial owner of payments made by the Singapore Borrower for
purposes of the Treaty.”


““Treaty State” means a jurisdiction having a double taxation agreement (a
"Treaty") with Singapore which makes provision for certain full or partial
exemptions from tax imposed by Singapore on interest.”


1.2            Exchange Offer. Clauses (ii) and (iii) of Section 2.01(b) of the
Credit Agreement are hereby deleted and replaced with the following new clauses
(ii), (iii) and (iv):
4

--------------------------------------------------------------------------------

“(ii)          Following the Restructuring Closing Date, but not later than
February 21, 2014 (or such later date as approved by the Required Lenders in
their sole discretion), the Company will offer each of the holders of the
Permitted Convertible Notes (the “Remaining Convertible Senior Notes”) an option
(pursuant to documentation in form and substance satisfactory to the Required
Lenders (such separate documentation entered into with each such holder, the
“Exchange Documents”)) to surrender its Permitted Convertible Notes to the
Convertible Notes Trustee for cancellation, in exchange for the automatic
conversion of the Indebtedness outstanding on such Permitted Convertible Notes
(without any need for further funding) into (x) Term B Loans in a principal
amount to be approved by the Required Lenders, which Term B Loans shall be
governed by this Agreement and for all purposes deemed Loans made to the
Singapore Borrower hereunder (as part of a Borrowing made on such applicable
exchange and conversion date), (y) such number of shares of Common Stock of the
Company for each $1,000 of Permitted Convertible Notes so surrendered as shall
be approved by the Required Lenders and/or (z) cash, in each case as shall be
set forth in the applicable Exchange Documents.


(iii)           The effectiveness of any of the transactions described in clause
(ii) above with any of the holders of the Remaining Convertible Senior Notes
under the relevant Exchange Documents shall be conditioned upon the Required
Lenders having received evidence (including, without limitation, legal opinions
from appropriate counsel) in form and substance satisfactory to them that:


(a) the procedures to permit the giving of financial assistance by the Singapore
Borrower and any of the Company’s other applicable Subsidiaries incorporated,
organized or established under the laws of Singapore (or any other applicable
Subsidiary) under Section 76 of the Companies Act, Chapter 50 of Singapore have
been duly complied with and completed by the Singapore Borrower and such other
Subsidiaries in connection with the transactions contemplated by the relevant
Exchange Documents; and


(b) notwithstanding, and after giving effect to, the effectiveness of the
transactions contemplated pursuant to any and all of the Exchange Documents and
the extension (whether deemed or actual) of new Term B Loans pursuant to this
Section 2.01(b), (x) the obligations under each of the Loan Documents to which
any Borrower and the other Loan Parties are a party shall not be impaired, and
each of the Guarantee Agreement, the Security Documents and the other Loan
Documents to which any Borrower and the other Loan Parties are a party is, and
shall continue to be, in full force and effect on a continuous basis and
ratified and confirmed in all respects, and (y) each of the Guarantee Agreement,
the Security Documents and the other Loan Documents to which any Borrower and
the other Loan Parties are a party and all of the Collateral described therein
do, and shall continue to, guaranty and secure on a continuous basis the
complete payment and performance when due of all of the Secured Obligations
(including without limitation the obligations under said new Term B Loans).
5

--------------------------------------------------------------------------------

(iv)           Concurrently with, and as a condition to the effectiveness of,
the consummation of any transaction described in clause (ii) above with any of
the holders of the Remaining Convertible Senior Notes under the relevant
Exchange Documents, the Company and the Singapore Borrower shall provide the
Administrative Agent with a “Notice Regarding the Issuance of Term B Loans,”
substantially in the form attached hereto as Exhibit E, countersigned by the
Required Lenders (it being understood that the Required Lenders shall not be
under any obligation to execute such Notice).”


1.3            Interest, Taxes, Yield Protection.


1.3.1           PIK Interest. Clauses (a) and (b) of Section 2.08 of the Credit
Agreement are hereby deleted and replaced with the following new clauses (a) and
(b):


“(a)          Subject to the provisions of subsection (c) below, (i) the Term A
Loans shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to12.0% per annum and (ii) the Term B Loans shall bear interest
on the outstanding principal amount thereof at a rate per annum equal to10.0%
per annum. Notwithstanding anything in this Agreement to the contrary, any
interest accrued and payable on the Term A Loans or on the Term B Loans for the
period from the Restructuring Closing Date to but excluding the date that is the
third anniversary thereof (such date, the “Third Anniversary Date”) may, at the
Company’s election, be paid in cash or “paid in kind,” with the amount of such
interest (to the extent “paid in kind”) being added to the outstanding principal
amount of the applicable Term Loan on the applicable Interest Payment Date;
provided that the Company cannot elect (pursuant to the foregoing sentence) to
pay any interest on the Term B Loans in cash, in the event that there remains
outstanding any PIK Interest on the Term A Loans; provided further, that solely
for periods after (but not including) the Special Provision Effective Date but
subject to the next sentence, to the extent that any PIK Interest is subject to
withholding taxes that are Excluded Taxes when “paid-in-kind,” only the net
amount of such PIK Interest, payable with respect to any period after the
Special Provision Effective Date, shall be capitalized and added to the
outstanding principal amount of the applicable Term Loan on the applicable
Interest Payment Date (for the avoidance of doubt, if there is 10 of PIK
Interest and 1.5 of applicable withholding tax, only 8.5 of PIK Interest will be
capitalized hereunder). If a Special Tax Event occurs after the Special
Provision Effective Date and the Required Lenders (or the Adminstrative Agent on
their behalf) given notice to the Borrower, the last proviso in the previous
sentence shall be amended accordingly in order to reflect accurately the
requirements set forth in, and to accord the applicable Lenders the benefit of,
Section 3.01. Any paid-in-kind interest (“PIK Interest”) shall be deemed paid on
such Interest Payment Date, and the principal amount of the applicable Term
Loans as so increased shall be deemed “Term Loans” hereunder and under the other
Loan Documents for all purposes and shall thereafter accrue interest in
accordance with the terms of this Agreement. All references herein to a “Term
Loan” or “Term Loans”, to “principal” or the “principal amount” of any Term Loan
or Term Loans and other terms of like import shall include PIK Interest that has
been added to the outstanding principal of such Loans. For the avoidance of any
doubt, from the Third Anniversary Date to (and including) the date on which all
of the Term Loans are paid in full, any interest accrued and payable on any of
the Term Loans shall be paid in cash, in Dollars, on the applicable Interest
Payment Date; provided, that on any such Interest Payment Date, no interest
shall be paid on any Term B Loan until all accrued interest due on such date on
the Term A Loans has been paid in full (it being understood that any failure to
pay any such interest on any of the Term Loans on such applicable Interest
Payment Date shall constitute an Event of Default pursuant to Section
8.01(a)(ii) (after giving effect to any applicable grace periods)).
6

--------------------------------------------------------------------------------

(b)            Notification of Administrative Agent. No later than [three]
Business days prior to each Interest Payment Date (and without limiting the
Agent’s rights and duties pursuant to Section 2.10) , the Company or the
Singapore Borrower shall provide a schedule to the Administrative Agent (such
schedule, or portion thereof, to be available to each Lender for inspection upon
request) that includes the following information with respect to such Interest
Payment Date: (i) whether it has elected to pay interest in cash or interest in
kind pursuant to Section 2.08(a); and (ii) with respect to each Lender, (A)
whether such Lender is a Treaty Lender or is not a Treaty Lender (based on
information received pursuant to Section 3.01(g)), (B) the amount of interest in
cash or PIK Interest payable to such Lender, (C) the amount of withholding tax
(if any) applicable to such Lender, and (D) in the case of PIK Interest, the
total PIK Interest (net of any withholding tax) to be capitalized as of such
Interest Payment Date and added to the principal of such Lender’s Term A Loans
and/or Term B Loans.”


1.3.2           Additional Amounts Payable.


1.3.2.1            The heading for Section 2.09 of the Credit Agreement is
hereby amended in its entirety to read “Fees and Additional Amounts Payable.”


1.3.2.2            Section 2.09 of the Credit Agreement is hereby amended by
adding thereto, immediately after the existing clause (a), the following new
clause (b):


“(b)            Additional Payment Amount. On each Interest Payment Date
following the Special Provision Effective Date, the Borrower shall pay in cash
to each Lender holding Term A Loans or Term B Loans an additional amount equal
to the excess of (x) (I) the aggregate amount of interest (in cash or “paid in
kind”) payable to such Lender on account of all Term Loans held by such Lender
on such Interest Payment Date (such amount in this clause (x)(I) on such
Interest Payment Date, the “Applicable Aggregate Interest Amount”) divided by
(II) (a) one minus (b) the Additional Cash Rate (expressed as a decimal) in
effect; over (y) the Applicable Aggregate Interest Amount at such time.”
7

--------------------------------------------------------------------------------

1.3.3           Taxes.


1.3.3.1            The final paragraph of Section 3.01(e) of the Credit
Agreement is hereby deleted and replaced with the following two new paragraphs:


“Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, if reasonably requested by the Company or the
Agent, each Lender agrees promptly to deliver, to the extent that such Lender is
reasonably able to do so under applicable Law, to the Company or such Agent such
other documents and forms required by any relevant taxing authorities under the
Laws of any non-U.S. jurisdiction, duly executed and completed by such Lender,
as may permit any payments to be made to such Lender by the Borrowers pursuant
to this Agreement or otherwise, to be made without (or at a reduced rate of )
applicable withholding taxes imposed under the Laws of such non-U.S.
jurisdiction, and to establish such Lender’s status for withholding tax purposes
in such other jurisdiction. Each Lender shall, to the extent that such Lender is
reasonably able to do so under applicable Law, promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any available claimed exemption or reduction described in the preceding
sentence and (ii) take such steps as shall not be materially disadvantageous to
it, in the sole judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any such non-U.S. jurisdiction that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender;
provided, however, that the obligations in clause (ii) shall not apply in
respect of non-U.S. withholding or similar Taxes required to be deducted or
paid, under applicable Law in effect on the Restructuring Closing Date, the 2014
Amendment Effective Date or the Special Provision Effective Date, on or with
respect to amounts payable (including any “paid-in-kind” interest) to a Lender
that is a Lender on the Restructuring Closing Date, the 2014 Amendment Effective
Date or the Special Provision Effective Date. Additionally, if reasonably
requested by any Lender or the Agent, each of the Loan Parties shall, solely at
the cost of the requesting Lender, (x) promptly deliver to such Lender (with a
copy to the Administrative Agent) or such Agent such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by such Borrower to the extent applicable to such
Loan Party, as are required to be furnished by such Lender or Agent under such
Laws in connection with any payment by the Agent or any Lender of Taxes or Other
Taxes, or otherwise in connection with the Loan Documents, with respect to such
jurisdiction and (y) take any other such action that may mitigate or avoid
withholding Taxes imposed on payments to a Lender by an Loan Party under the
laws of any non-U.S. jurisdiction.


If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA and to determine
whether payments to such Lender or the Administrative Agent are subject to
withholding tax under FATCA. Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.”
8

--------------------------------------------------------------------------------

1.3.3.2            Section 3.01 of the Credit Agreement is hereby amended by
adding thereto, immediately after the existing clause (f), the following new
clause (g):


“(g)          Lender Status Confirmation


(i)        Each Lender which becomes a party to this Agreement shall indicate
and inform the Singapore Borrower and the Administrative Agent, in a transfer
certificate or assignment agreement or by way of attachment to the Lender
Joinder Agreement which it executes on becoming a party whether it is a Treaty
Lender or is not a Treaty Lender.


(ii)       If a Lender fails to indicate its status in accordance with Section
3.01(g)(i) or otherwise inform the Singapore Borrower and Administrative Agent
that it is a Treaty Lender, then such Lender shall be treated for the purposes
of this Agreement (including by the Singapore Borrower and Administrative Agent)
as if it is not a Treaty Lender until such time as it notifies the Singapore
Borrower and the Administrative Agent of its status (such notification to be
deemed conclusive absent manifest error). For the avoidance of doubt, a transfer
certificate or assignment agreement or Lender Joinder Agreement shall not be
invalidated by any failure of a Lender to comply with this Section 3.01(g).


(iii)      A Treaty Lender shall promptly notify the Singapore Borrower and the
Administrative Agent if its status as a Treaty Lender changes such that the
Lender is no longer a Treaty Lender for purposes of this Agreement.


(iv)     Each Treaty Lender, the Singapore Borrower, and the Administrative
Agent shall co-operate in completing any procedural formalities (including the
delivery by the Lender of any tax forms or other documents to the Singapore
Borrower, including a certificate of residency no later than March 1 of the year
following any year in which interest is paid or payable (including any
"paid-in-kind" interest) hereunder) necessary for the Singapore Borrower to
obtain authorization to make payments of interest (including any "paid-in-kind"
interest) hereunder without deduction for withholding Taxes, in a manner
reasonably satisfactory to the Singapore Borrower. To the extent reasonably
practicable, each Treaty Lender shall provide such tax forms or documents,
including a valid certificate of residency, establishing its treaty eligibility
to the Singapore Borrower (A) before the first applicable Interest Payment Date
after it becomes a Lender hereunder (or has executed a Lender Joinder
Agreement), and (B) if any such tax form, document, or certificate of residency
has expired, as soon as reasonably practicable after expiration thereof.
9

--------------------------------------------------------------------------------

(v)      If a Lender claims to be a Treaty Lender pursuant to this Section
3.01(g), and fails to comply with any procedural requirements necessary to
establish that it is eligible to receive payments of interest (including any
"paid-in-kind" interest) from the Singapore Borrower without withholding (or at
a reduced rate of withholding) for Singapore withholding taxes, the Singapore
Borrower shall be entitled to set-off future interest and principal payments
(including any "paid-in-kind" interest) with respect to such Lender to recover
any withholding Taxes the Singapore Borrower should have withheld but did not
withhold in reliance on the claim of the Lender that it was a Treaty Lender
eligible for the benefits of an applicable Treaty, including, without
limitation, the "Interest" provision thereof, and would comply with applicable
procedural requirements.”


1.3.3.3            Mitigation Obligations; Replacement of Lender. Section
3.06(a) of the Credit Agreement is hereby amended by replacing the last sentence
thereof with the following new sentence:


“Notwithstanding any of the foregoing provisions of this Section 3.06, this
Section 3.06 shall not apply with respect to gross-up payments required to be
made pursuant to Section 3.01 in respect of non-U.S. withholding or similar
Taxes required to be deducted or paid, under applicable Law in effect on the
Restructuring Closing Date and/or the 2014 Amendment Effective Date or Special
Provision Effective Date, on or with respect to amounts payable (including any
“paid-in-kind” interest) to a Lender that is a Lender on the Restructuring
Closing Date and/or the 2014 Amendment Effective Date or Special Provision
Effective Date, as applicable.”


1.3.3.4            Representations and Warranties / Representations as to
Foreign Loan Parties. Section 5.20 of the Credit Agreement is hereby amended by
deleting clause (d) thereof and replacing it with the following new clause (d):
10

--------------------------------------------------------------------------------

“(d)          Under applicable Law in effect on the Restructuring Closing Date
or the 2014 Amendment Effective Date or the Special Provision Effective Date, as
applicable, other than Singapore withholding Taxes, no non-U.S withholding or
similar Taxes will be required to be paid, withheld or deducted on or with
respect to any amounts payable (of principal, interest (whether paid in cash or
“paid-in-kind”), or otherwise) to the Lenders under any Loan Document.”


1.3.3.5            Successors and Assigns / Participations. Section 10.06 of the
Credit Agreement is hereby amended by adding thereto at the end of clause (d)
thereof the following new paragraph:


“In the event that (i) a Lender enters into a sub-participation or a derivative
transaction with a person other than a Treaty Lender, and (ii) the Lender
determines that, as a result of its sub-participation or derivative transaction,
the Singapore Borrower is or will be required to withhold Taxes from a payment
under this Agreement and remit such Taxes to any applicable taxable authority in
Singapore (or any other relevant taxing authority of Singapore) (“IRAS”) on the
basis that its sub-participant or derivative counterparty is the beneficial
owner of that payment the Lender shall notify the Singapore Borrower and
Administrative Agent no later than 5 Business Days after the date of such
sub-participation or derivative transaction, provided that the obligation to
notify shall be deemed to have been satisfied if it has requested or sought the
consent of the Singapore Borrower in respect thereof of the participation or
derivative. If, as a result of failure to notify by the Lender of its
sub-participation or derivative transaction, the Singapore Borrower is required
to withhold Taxes from a payment under this Agreement and remit such Taxes to
the IRAS on the basis that its sub-participant or derivative counterparty is the
beneficial owner of that payment, then the Lender shall indemnify the Singapore
Borrower for any such Taxes imposed by IRAS as a result of the Singapore
Borrower failing to withhold any such amounts in respect of that
sub-participation or derivative transaction. The obligation to indemnify in the
preceding sentence shall apply only to the extent that, as at the date of the
sub-participation or derivative transaction in question, the Singapore Borrower
was or would have been required to withhold Taxes to the IRAS (and to the extent
of such withholding which would have been required).”


1.3.3.6            Replacement of Lenders. Section 10.13 of the Credit Agreement
is hereby amended by replacing (i) the first occurrence of the phrase
“Restructuring Closing Date” with the following phrase: “Restructuring Closing
Date and/or the 2014 Amendment Effective Date or Special Provision Effective
Date, as applicable” and (ii) the second occurrence of the phrase “Restructuring
Closing Date” with the following phrase: “Restructuring Closing Date or the 2014
Amendment Effective Date or Special Provision Effective Date, as applicable”.


1.4            Consolidating Financial Statements. Section 6.01 of the Credit
Agreement is hereby amended by adding thereto at the end thereof the following
new paragraph immediately after the existing clause (d):
11

--------------------------------------------------------------------------------

“Notwithstanding the foregoing, any requirement under Sections 6.01(a) and (b)
above to deliver consolidating financial statements to the Administrative Agent
and each Lender shall be conditioned upon the Company’s receipt of an advance
written request therefor by the Administrative Agent and/or the Required
Lenders.”


1.5            Post-Amendment Deliverables and Payables. Article VI of the
Credit Agreement is hereby amended by adding thereto new Sections 6.19 and 6.20,
immediately after the existing Section 6.18, as follows:


“6.19        Post-Amendment Deliverables. As promptly as practicable, and in any
event within 90 days after the 2014 Amendment Effective Date (or such longer
period as may be approved by the Required Lenders in their sole discretion),
deliver all documents, agreements, opinions, instruments or other deliverables
set forth in Schedule 6.19 hereto, in each case, in form and substance
reasonably satisfactory to the Required Lenders; provided, that without limiting
the effect of any applicable provision hereunder or under any other Loan
Document (including, without limitation, Section 8.01 hereof), upon the failure
to satisfy any of the obligations of this Section 6.19 within the specified time
frames set forth herein, the Singapore Borrower will be required to immediately
pay the Lenders a fee (the “2014 Post-Closing Fee”) in an amount equal to
$500,000 (or such lesser amount to the extent approved by the Required Lenders
in their sole discretion), which amount shall be distributed (as a fee, and not
as any prepayment or repayment of any portion of the Loans) among the Lenders on
a pro rata basis in accordance with such Lenders’ relative share of all Loans
outstanding hereunder; provided, further, that, to the extent the Company or the
Singapore Borrower request the Required Lenders’ approval to extend the deadline
set forth in this Section 6.19 for the delivery of the deliverables described in
Schedule 6.19, the Company and the Singapore Borrower agree, upon the request of
the Required Lenders (in their sole discretion) at any time thereafter, to
immediately deposit an amount equal to $500,000 (or such lesser amount to the
extent approved by the Required Lenders in their sole discretion) for the
benefit of the Lenders into one of the Company’s or the Singapore Borrower’s
deposit accounts or securities accounts (subject to a control agreement
reasonably acceptable to the Required Lenders), which amount shall be used to
satisfy the Singapore Borrower’s obligation to pay the 2014 Post-Closing Fee to
the extent required hereunder.


6.20          Post-Amendment Payables. As promptly as practicable, and in any
event within 90 days after the 2014 Amendment Effective Date (or such longer
period as may be approved by the Required Lenders in their sole discretion), pay
all amounts and fees required to be paid pursuant to the Funds Schedule.”


1.6            Financial Covenants. Upon the consummation of the Anticipated
Note Exchanges (as defined in Section 2.1.2 below), clauses (a), (b) and (c) of
Section 7.11 of the Credit Agreement shall be deleted and replaced with the
following new clauses (a) and (b):
12

--------------------------------------------------------------------------------

“(a) Maximum Secured Leverage Ratio. Permit the Secured Leverage Ratio, as of
the last day of any Test Period set forth in the table below, to exceed the
ratio set forth opposite such Test Period end date in the table below:


Test Period End Date
Secured Leverage Ratio
December 31, 2012
11.00 to 1.00
March 31, 2013
11.00 to 1.00
June 30, 2013
11.00 to 1.00
September 30, 2013
11.00 to 1.00
December 31, 2013
11.00 to 1.00
March 31, 2014
11.00 to 1.00
June 30, 2014
11.00 to 1.00
September 30, 2014
11.00 to 1.00
December 31, 2014
11.00 to 1.00
March 31, 2015
9.50 to 1.00
June 30, 2015
9.50 to 1.00
September 30, 2015
9.50 to 1.00
December 31, 2015
9.50 to 1.00
March 31, 2016
8.00 to 1.00
June 30, 2016
8.00 to 1.00
September 30, 2016
8.00 to 1.00
December 31, 2016
8.00 to 1.00
March 31, 2017
5.00 to 1.00
June 30, 2017
5.00 to 1.00
September 30, 2017
5.00 to 1.00
December 31, 2017
5.00 to 1.00

13

--------------------------------------------------------------------------------

(b) Total Net Debt Leverage Ratio. Permit the Total Net Debt Leverage Ratio, as
of the last day of any Test Period set forth in the table below, to exceed the
ratio set forth opposite such Test Period end date in the table below:


Test Period End Date
Total Net Debt Leverage Ratio
December 31, 2012
11.00 to 1.00
March 31, 2013
11.00 to 1.00
June 30, 2013
11.00 to 1.00
September 30, 2013
11.00 to 1.00
December 31, 2013
11.00 to 1.00



1.7            Agent Duty to Disclose. Article IX of the Credit Agreement is
hereby amended by adding at the end thereof, immediately following Section 9.11
of the Credit Agreement, the following new Section 9.12:


“9.12        Agent Duty to Disclose. Notwithstanding anything to the contrary
herein, the Administrative Agent agrees to promptly (but in any event within 2
Business Days from the date of the receipt of the communications or other
deliverables specified below) provide (a) each Lender that is a Lender as of the
Note Exchange Effective Date (unless such Lender assigns any portion of its
rights and obligations under this Agreement to an Eligible Assignee (other than
to an Affiliate of such Lender or an Approved Fund thereof)) and (b) each Lender
that otherwise holds, together with its Affiliates, Term Loans representing more
than 25% of the aggregate principal balance of all Term Loans outstanding at
such time, in each case, with copies of, or disclosure regarding, all written
notices, reports, communications or other deliverables delivered to (or received
by) it in its capacity as the Administrative Agent under or in connection with
the Loan Documents.”


1.8            Amendments to Loan Documents.


1.8.1           Clauses (ii) and (iii) of Section 10.01 of the Credit Agreement
are hereby deleted and replaced with the following new clauses (ii) and (iii):


“(ii)          postpone the scheduled date of maturity of any Loan or any date
fixed by this Agreement or any other Loan Document for any payment of any
interest, fees (other than the 2014 Post-Closing Fee) or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document, or
waive or excuse any such payment or reimbursement (other than the payment of (a)
any portion of interest incurred pursuant to Section 2.08(c) or (b) any portion
of the 2014 Post-Closing Fee), without the written consent of each Lender
directly affected thereby;
14

--------------------------------------------------------------------------------

(iii)            reduce the principal amount of, or the rate of interest
specified herein (other than any increase in such rate of interest pursuant to
Section 2.08(c)) on, any Loan, or any fees (other than the 2014 Post-Closing
Fee) or other amounts (other than principal, interest or fees) payable hereunder
or under any other Loan Document (other than amounts payable pursuant to Section
2.09(b)), in each case without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate,” “2014
Post-Closing Fee” and/or, following the occurrence of a Special Tax Event, the
definition of “Additional Cash Rate”;”


1.9            Schedule 6.19. The Schedule attached hereto and identified as
“Schedule 6.19” shall be attached to the Credit Agreement as Schedule 6.19
thereto and made an integral part thereof.


1.10          Exhibit E. The Exhibit attached hereto and identified as “Exhibit
E Notice Regarding the Issuance of Term B Loans” shall be attached to the Credit
Agreement as Exhibit E thereto and made an integral part thereof.


2.            Waiver of Defaults and Forbearance.


2.1            Waivers. The Lenders hereby waive:


2.1.1            (i) all Events of Default resulting from the failure by the
Loan Parties, prior to the Effective Date, to deliver the certificates,
forecasts, reports, projections and other documents (the “Outstanding
Deliverables”) required to be delivered pursuant to Sections 6.02(a), 6.01(c),
6.01(d), 6.02(h), 6.02(i), 6.02(j) and 6.15(c) of the Credit Agreement;
provided, that all Outstanding Deliverables that would have been required (under
the Credit Agreement) to be delivered most recently prior to the Effective Date
are delivered to the Administrative Agent and the Lenders, in form and substance
satisfactory to the Required Lenders, on or prior to the Effective Date; it
being further understood, for the avoidance doubt, and each of the Company,
Singapore Borrower and all other Loan Parties hereby agrees, that such
provisions of the Credit Agreement shall remain in full force and effect and
binding on all of the Loan Parties on and following the Effective Date, and all
Outstanding Deliverables thereunder shall continue to be required to be
delivered by the applicable Loan Parties at such times, and in accordance with
the terms, set forth in the Credit Agreement;


2.1.2            all Events of Default (i) resulting from the failure by the
Company, prior to the Effective Date, to effect the note exchange offer relating
to the Remaining Convertible Senior Notes described in Section 2.01(b)(ii) of
the Credit Agreement (prior to the amendment of such Section pursuant to this
Third Letter Agreement) by June 30, 2013 and (ii) that may result from the
failure by the Company, following the Effective Date, to comply with the
requirements of Section 7.15(b)(iii) of the Credit Agreement in connection with
the Anticipated Note Exchanges; provided, that, in the case of each of the
foregoing clauses (i) and (ii), the note exchange transactions described in
Section 2.01(b)(ii) of the Credit Agreement (as amended by this Third Letter
Agreement) with each of Cannell Capital LLC, Angelo Gordon & Co., L.P., Harber
Capital, LLC, Wolverine Flagship Fund Trading Limited and Oppenheimer & Co. Inc.
(collectively, on terms approved by and previously disclosed to the Required
Lenders, the “Anticipated Note Exchanges”) are consummated not later than one
(1) Business Day after the Effective Date on terms approved by, and in
accordance with Exchange Documents that are in form and substance satisfactory
to, the Required Lenders;
15

--------------------------------------------------------------------------------

2.1.3            all Events of Default resulting from the Company’s, and its
Subsidiaries’, failure, prior to the Effective Date, to (i) deliver an officer’s
certificate of Pulse Electronics Korea YH, and a related opinion of foreign
counsel, as required by Section 6.18 of, and as described in Schedule 6.18 to,
the Credit Agreement, and (ii) deliver all documents, financing statements,
agreements and instruments, and take all other actions, that in each case are
required pursuant to Section 6.16 of the Credit Agreement in order for the
Collateral and Guarantee Requirement to be satisfied with respect to Pulse
Electronics Korea YH (collectively, the “Pulse Korea Deliverables”); provided,
that, at any time the aggregate book value of all of the assets owned by Pulse
Electronics Korea YH equals or exceeds $1,100,000 (based on the Dollar to Won
exchange rate as of the Effective Date), the Administrative Agent or the
Required Lenders may request that the Company and its Subsidiaries take all
action necessary or appropriate to satisfy the requirements of Sections 6.16 and
6.18 with respect to the Pulse Korea Deliverables; it being understood that as
of the Effective Date, pursuant to the Funds Schedule (as defined above), the
Administrative Agent will take all such reasonable action as is necessary to
approve the wiring to the Company of the amount on deposit in account number
[    ], which the Company maintains with Citibank, N.A. (and which account is
subject to a Blocked Account Control Agreement, dated as of February 26, 2013,
among the Administrative Agent, the Company and Citibank, N.A.); it being
further understood, that such waiver shall not limit any right of the
Administrative Agent and/or the Required Lenders set forth in the Credit
Agreement or any other Loan Documents to make any and all requests from time to
time to cause the Collateral and Guarantee Requirement to be and remain
satisfied at all times;


2.1.4            all Events of Default resulting from the Company’s, and its
Subsidiaries’, failure to deliver, prior to the Effective Date, all documents,
financing statements, agreements and instruments, and take all other actions,
that in each case are required pursuant to Section 6.16 of the Credit Agreement
in order for the Collateral and Guarantee Requirement to be satisfied with
respect to Pulse Tunisia SARL; it being understood, that such waiver shall not
limit any right of the Administrative Agent and/or the Required Lenders set
forth in the Credit Agreement or any other Loan Documents to make any and all
requests from time to time to cause the Collateral and Guarantee Requirement to
be and remain satisfied at all times;
16

--------------------------------------------------------------------------------

2.1.5            all Events of Default that may result from the Company’s
failure to comply with Section 7.15(b) of the Credit Agreement in connection
with the repurchase of any Remaining Convertible Senior Notes (but solely to the
extent properly tendered for repurchase by the applicable holder thereof in
accordance with the terms of Article 3 of the Convertible Notes Indenture) after
the consummation of the Anticipated Note Exchanges, it being understood that in
no event shall the Company so repurchase Remaining Convertible Senior Notes in
an aggregate principal amount in excess of $1,570,000.


2.2            Litigations.


2.2.1            Subject to the provisos set forth in this Section 2.2.1, the
Lenders hereby agree to waive any Default or Event of Default under (i) Section
7.01(f) of the Credit Agreement, resulting solely from the posting by the
Company of an appeals bond in the amount of $1,600,000 in connection with the
Halo Appeal, and (ii) Section 8.01(h) of the Credit Agreement, resulting solely
from the Litigations (as defined below) (such Defaults or Events of Default, the
“Specified Litigation Defaults”); provided that (x) in connection with the Halo
Matter (as defined below) any such Default or Event of Default will only be a
Specified Litigation Default if the Company continues to actively pursue its
appeal (the “Halo Appeal”) of the Halo Matter with the United States Court of
Appeals for the Federal Circuit and (y) in connection with the Turkish Matter
(as defined below) any such Default or Event of Default will only be a Specified
Litigation Default if the only entities that have exposure in this litigation
are Pulse Elektronik Sanayi Ve Ticaret Limited Sirketi (the “Turkish
Subsidiary”) and/or Pulse Italy S.R.L.; provided further that such waiver shall
automatically, and without action, notice, demand or any other occurrence,
expire, and such Defaults or Events of Default shall be automatically
reinstated, on and as of the occurrence of any of the following events: (a) the
occurrence of any Default or Event of Default not constituting a Specified
Litigation Default, (b) enforcement proceedings shall have been commenced by any
party upon the judgments or other rulings underlying any of the Litigations
(other than any such enforcement proceedings commenced solely against the
Turkish Subsidiary and/or Pulse Italy S.R.L. in respect of the Turkish Matter),
(c) a judgment, decree, order, ruling or other determination is entered or made
against the Company or any of its Subsidiaries by any court or other
Governmental Authority in connection with any of the Litigations, which the
Administrative Agent or Required Lenders reasonably deem to be adverse to the
interests of the Lenders or the Company or any of the Company’s Subsidiaries, or
(d) the entry into an agreement with regard to any settlement (or compromise) of
any kind whatsoever with respect to any of the Litigations by the Company, the
Turkish Subsidiary or any of the Company’s other Subsidiaries without the
Administrative Agent’s or the Required Lenders’ prior written consent.


2.2.2            The Company (on behalf of itself, the Turkish Subsidiary and
all of the Company’s other Subsidiaries) agrees that without the Administrative
Agent’s or the Required Lenders’ prior written consent neither the Company, nor
the Turkish Subsidiary nor any of the Company’s other Subsidiaries shall enter
into any agreement with regard to any settlement (or compromise) of any kind
whatsoever with respect to any of the Litigations.
17

--------------------------------------------------------------------------------

2.2.3            The term (a) “Halo Matter” refers to Halo Electronics, Inc. v.
Pulse Electronics, Inc. and Pulse Electronics Corp., Case No. 2:07-cv-00331 (D.
Nevada 2007), in which the jury found that the Company infringed three patents,
specifically U.S. Patent Numbers 6,344,785, 6,297,720, and 5,656,985, of Halo
Electronics, Inc. (“Halo”) and awarded Halo approximately $2,000,000 against the
Company; (b) “Turkish Matter” refers to the Turkish legal matter referenced in
Note 10 to the Company’s audited Consolidated Financial Statements as of
December 28, 2012; and (c) “Litigations” refers, collectively, to the Halo
Matter and the Turkish Matter, and “Litigation” refers to any one of them, as
the context may require.


3.            Affirmations and Covenants. For the benefit of the Administrative
Agent and the Lenders, each of the Singapore Borrower, as borrower and as a
“Grantor,” “Pledgor” or “Chargor” under the Security Documents, the Company and
each other Loan Party as a “Guarantor”, “Grantor,” “Pledgor” or “Chargor” under
the Guarantee Agreement and/or the Security Documents (in its capacity as a
“Grantor,” “Pledgor” or “Chargor” under the Security Documents, Singapore
Borrower and each Guarantor is referred to in this Section 3 as a “Grantor”),
hereby affirms it has read this Third Letter Agreement and consents to the terms
thereof, and further affirms its respective guarantees, pledges and grants of
security interests, as applicable, under and subject to the terms of the
Guarantee Agreement, each of the Security Documents and the other Loan Documents
to which it is party, and hereby confirms, covenants and agrees that
notwithstanding, and after giving effect to, the effectiveness of this Third
Letter Agreement, the amendments to the Credit Agreement effected hereunder, the
transactions contemplated pursuant to any and all Exchange Documents and the
extension (whether deemed or actual) of new Term B Loans (the “New Term B
Loans”) pursuant to Section 2.01(b) of the Credit Agreement, as amended hereby
(in each case on or after the date hereof), (i) the obligations under each of
the Loan Documents to which it is a party shall not be impaired, and each of the
Guarantee Agreement, the Security Documents and the other Loan Documents to
which it is a party is, and shall continue to be, in full force and effect on a
continuous basis and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness hereof, each reference in the Guarantee
Agreement, in the Security Documents and in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Third Letter
Agreement, and (ii) each of the Guarantee Agreement, the Security Documents and
the other Loan Documents to which it is a party and all of the Collateral
described therein do, and shall continue to, guaranty and secure on a continuous
basis the complete payment and performance when due of all of the Secured
Obligations (including without limitation the obligations under the New Term B
Loans).


4.            Conditions to Effectiveness. This Third Letter Agreement shall
become effective upon the first date on which the following conditions have been
satisfied or waived (the “Effective Date”): (a) the Administrative Agent shall
have received this Third Letter Agreement, executed and delivered by the duly
authorized officers of Company, Singapore Borrower, each of the other Loan
Parties and the Lenders, (b) the Administrative Agent shall have received legal
opinions, resolutions and other closing certificates from the appropriate
counsel to the Loan Parties organized in Singapore, Hong Kong, Germany, Finland
and any State of the United States, all of which shall be in form and substance
satisfactory to the Administrative Agent and the Required Lenders, (c) the
procedures to permit the giving of financial assistance by the Singapore
Borrower and any of the Company’s other applicable Subsidiaries incorporated,
organized or established under the laws of Singapore (or any other applicable
Subsidiary) under Section 76 of the Companies Act, Chapter 50 of Singapore have
been duly complied with and completed by the Singapore Borrower and such other
Subsidiaries in connection with the execution of this Third Letter Agreement,
(d) the delivery to the Administrative Agent and Lenders of (x) final Exchange
Documents relating to the Anticipated Note Exchanges and (y) evidence of
delivery of appropriate disclosure to the applicable parties to the Anticipated
Note Exchanges of all material facts known to the Company, in the case of each
of the foregoing clauses (x) and (y), in form and substance satisfactory to the
Required Lenders, (e) such portion of the Lenders’ Agreed Costs (as defined in
Section 7 below) that the Company and the Lenders party hereto have agreed the
Company will pay on or prior to the Effective Date shall have been paid, and (f)
the Administrative Agent and the existing Lenders shall have been paid or
reimbursed for such portion of fees and out-of-pocket costs and expenses
(including legal and other professional fees) incurred by the Administrative
Agent and the Lenders on or prior to the “Effective Date” (in connection with
the Credit Agreement, this Third Letter Agreement and any other Loan Documents
for which invoices have been presented to the Company or Singapore Borrower not
less than 2 Business Days prior to the Effective Date) that the Company, the
Administrative Agent and the Lenders party hereto have agreed the Company will
pay on or prior to the Effective Date.
18

--------------------------------------------------------------------------------

5.            Amendment Payment. In consideration for the amendments, waivers
and other agreements consented to by the Lenders herein, Company, Singapore
Borrower and all other Loan Parties agree that, as of the Effective Date, an
amount equal to (i) the product of (x) 1.5%, multiplied by (y) the aggregate
principal amount of all Term Loans outstanding as of the Effective Date, will be
paid in kind by Singapore Borrower and capitalized and added to the outstanding
principal amount of all Term A Loans and Term B Loans held by the Lenders party
hereto as of such date, on a pro rata basis among all such Term Loans then
outstanding (the “PIK Amendment Payment”). For the avoidance of doubt, the
parties hereto agree that the Lenders party hereto are entitled to the benefit
of Section 3.01 of the Credit Agreement with respect to the PIK Amendment
Payment, and any withholding taxes associated with the PIK Amendment Payment
will be deemed “Indemnified Taxes.”


6.            Effect of Third Letter Agreement. Except as expressly set forth
herein, the provisions of this Third Letter Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Administrative Agent under the Credit
Agreement (as amended by this Third Letter Agreement) or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement (as amended by this Third Letter Agreement) or any other provision of
the Loan Documents, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Borrower, the other Loan Parties or any other person to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement (as amended by this Third Letter Agreement) or any other Loan Document
in similar or different circumstances.
19

--------------------------------------------------------------------------------

7.            Payment of Expenses. The Singapore Borrower agrees to pay or
reimburse (i) the Administrative Agent and the Lenders party hereto for any and
all reasonable fees and out-of-pocket costs and expenses (including legal and
other professional fees) incurred by the Administrative Agent and such Lenders
in connection with this Third Letter Agreement, any other documents prepared in
connection herewith and the transactions contemplated hereby and (ii) any and
all reasonable fees and out-of-pocket costs and expenses (including legal,
consulting and other professional fees) incurred by the Lenders party hereto in
connection with certain debt restructuring costs in such amount separately
agreed between the Company, the Singapore Borrower and the Lenders party hereto
(such fees, costs and expenses described in the foregoing clause (ii), the
“Lenders’ Agreed Costs”).


8.            Representations and Warranties. The Company and Singapore Borrower
represent and warrant to the Lenders that as of the Effective Date:


8.1            this Third Letter Agreement has been duly authorized, executed
and delivered by the Company, Singapore Borrower and the other Loan Parties and
constitutes the Company’s, Singapore Borrower’s and the other Loan Parties’
legal, valid and binding obligation, enforceable against each of them in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;


8.2            no Default or Event of Default has occurred and is continuing
after giving effect to this Third Letter Agreement;


8.3            the representations and warranties made by any Loan Party in or
pursuant to Article V of the Credit Agreement (as amended by this Third Letter
Agreement) or in or pursuant to any other Loan Document are true and correct in
all material respects on and as of the Effective Date as if made on such date,
except to the extent that any such representations and warranties specifically
refer to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date; and


8.4            no representation or warranty of any Loan Party contained in any
Exchange Document relating to the Anticipated Note Exchanges or in any other
documents, certificates or written statements furnished to the applicable
parties to the Anticipated Note Exchanges by or on behalf of the Company or any
of its Subsidiaries for use in connection with the transactions contemplated
pursuant to the applicable Exchange Documents contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by the Company to be reasonable at the time made. There are no facts
known (or which should upon the reasonable exercise of diligence be known) to
the Company (other than matters of a general economic nature) that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect and that have not been disclosed in such applicable Exchange
Documents or in such other documents, certificates and statements furnished to
the applicable parties to the Anticipated Note Exchanges for use in connection
with the transactions contemplated thereby.
20

--------------------------------------------------------------------------------

9.            This Third Letter Agreement is designated by the parties hereto to
constitute a Loan Document.


10.           This Third Letter Agreement may not be amended or any provision
hereof waived or modified except by a writing signed by each of the parties
hereto. The terms of this Third Letter Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective successors and
assigns.


11.           THIS THIRD LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


12.           This Third Letter Agreement shall become effective only when
signed by all of the parties hereto in the space provided below. Delivery of an
executed signature page of this Third Letter Agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


[Remainder of page left blank intentionally]
21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Letter Agreement
to be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.


 
PULSE ELECTRONICS CORPORATION
 
 
 
 
 
By:
 
/s/ Michael C. Bond
 
 
Name:
Michael C. Bond
 
 
Title:
Senior Vice President & Chief Financial Officer




--------------------------------------------------------------------------------

PULSE ELECTRONICS (SINGAPORE) PTE LTD
 
 
 
By:
/s/
Michael C. Bond
 
Name:
Michael C. Bond
 
Title:
Director
 




--------------------------------------------------------------------------------

AGREED AND ACCEPTED:


CANTOR FITZGERALD SECURITIES
 
 
 
By:
/s/
James M. Bond
 
Name:
James M. Bond
 
Title:
Chief Operating Officer
 




--------------------------------------------------------------------------------

AGREED AND ACCEPTED:


OCM PE HOLDINGS, L.P.


By:
Oaktree Fund GP, LLC
Its:
General Partner
 
 
 
By:
Oaktree Fund GP I, L.P.
Its:
Managing Member
 
 
 
By:
/s/ Kenneth Liang
 
Name:
Kenneth Liang
Title:
Authorized Signatory
 
 
 
By:
/s/ Kaj Vazales
 
Name:
Kaj Vazales
Title:
Authorized Signatory




--------------------------------------------------------------------------------

TECHNITROL SINGAPORE HOLDINGS PTE.
LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
MCS HOLDINGS, INC.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
TRC HOLDINGS, LLC
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Authorized Signatory
 
 
 
 
 
PULSE ELECTRONICS LIMITED
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 

26

--------------------------------------------------------------------------------

ELECTRO CORPORACION MEXICANA S.A.
DE C.V.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Special Agent
 
 
 
 
 
ELECTRO COMPONENTES MEXICANA S.A.
DE C.V.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Special Agent
 
 
 
 
 
AMI DODUCO FRANCE S.A.S.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Authorized Signatory
 
 
 
 
 
PULSE ITALY S.R.L.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Attorney-In-Fact
 

27

--------------------------------------------------------------------------------

PULSE DENMARK APS
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE ELECTRONICS (EUROPE) LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE S.A.R.L.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Authorized Signatory
 
 
 
 
 
PULSE ELECTRONICS KOREA YH
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Managing Director
 

28

--------------------------------------------------------------------------------

PULSE CANADA LTD
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
President & Secretary
 
 
 
 
 
SUINING PULSE ELECTRONICS CO. LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Authorized Signatory
 
 
 
 
 
SONION (SUZHOU II) CO. LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Authorized Signatory
 
 
 
 
 
PULSE ELECTRONICS (SHENZHEN) CO. LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 

29

--------------------------------------------------------------------------------

PULSE NEDERLAND B.V.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
MIANYANG PULSE ELECTRONICS CO., LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Authorized Signatory
 
 
 
 
 
DONGGUAN PULSE ELECTRONICS CO., LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Authorized Signatory
 
 
 
 
 
PULSE ELECTRONICS (SINGAPORE) PTE LTD
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 

30

--------------------------------------------------------------------------------

AMI DODUCO, INC.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
President
 
 
 
 
 
KRANTZ COMPUTER, INC.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
President
 
 
 
 
 
PULSE ELECTRONICS, INC.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Secretary & Treasurer
 
 
 
 
 
PULSE COMPONENTS LIMITED
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 

31

--------------------------------------------------------------------------------

CST ELECTRONICS COMPANY LIMITED
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE LK
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE MEMS APS
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Chief Executive Officer
 
 
 
 
 
PULSE HVT APS
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Chief Executive Officer
 

32

--------------------------------------------------------------------------------

AMI DODUCO COMPONENTS B.V.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
ROBITUSS PTE LTD
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
BOOTHBAY PTE LTD
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
TNL SINGAPORE COMPONENTS HOLDINGS
PTE LTD
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 

33

--------------------------------------------------------------------------------

PULSE ELECTRONICS (SINGAPORE) PTE LTD
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE FINLAND OY
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE HONG KONG LIMITED
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
TECHNITROL DELAWARE, INC.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
President
 

34

--------------------------------------------------------------------------------

PULSE (SUZHOU) WIRELESS PRODUCTS CO.,
LTD.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE ELECTRONICS GMBH
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE ELEKTRONİK SANAYİ VE TİCARET
LİMİTED ŞİRKETİ
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 
 
 
 
 
PULSE TUNISIA SARL
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Manager
 

35

--------------------------------------------------------------------------------

AMI DODUCO NEDERLAND B.V.
 
 
 
 
By:
/s/
Michael C. Bond
 
Name:
 
Michael C. Bond
 
Title:
 
Director
 

36

--------------------------------------------------------------------------------

EXHIBIT E


NOTICE REGARDING THE ISSUANCE OF TERM B LOANS


To:
Cantor Fitzgerald Securities, as Administrative Agent
110 East 59th Street
New York, NY 10022
Attn: John W. Stelwagon, CFA


____________, 2014


Reference is made to that certain Credit Agreement, dated as of February 28,
2008 (as amended and restated as of February 19, 2009, as further amended and
restated as of August 5, 2011, as further amended and restated as of March 9,
2012, as further amended and restated as of November 7, 2012, as further amended
as of November 19, 2012, as further amended as of March 13, 2013, as further
amended pursuant to such third letter agreement relating to certain amendments
and waivers, dated as of February _, 2014, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pulse Electronics Corporation (the “Company”), Pulse Electronics
(Singapore) Pte Ltd (the “Singapore Borrower”), the lenders party thereto and
Cantor Fitzgerald Securities, as Administrative Agent. Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.


Pursuant to Section 2.01(b)(iv) of the Credit Agreement, each of the Company and
Singapore Borrower hereby informs the Administrative Agent of the following:


13.          On ___________, 201_ (the “Exchange Date”), the Company, Singapore
Borrower and ______________ (the “New Investor”) entered into the Exchange
Documents attached hereto as Annex 1, the terms of which are in a form and
substance satisfactory to the Required Lenders. The New Investor entered into
the Lender Joinder Agreement attached hereto as Annex 2, the terms of which are
in a form and substance satisfactory to the Required Lenders.


14.          Pursuant to the terms of said Exchange Documents and Section
2.01(b) of the Credit Agreement, certain of the New Investor’s Permitted
Convertible Notes were converted into Term B Loans in a principal amount equal
to $_________________. Such Term B Loans shall be governed by the Credit
Agreement and for all purposes deemed Loans made to the Singapore Borrower
thereunder (as part of a Borrowing made on and as of the Exchange Date), and the
New Investor shall be deemed a “Term B Lender” under the Credit Agreement.


15.          Each of the Company and Singapore Borrower hereby represents and
warrants, and the Required Lenders have received evidence in form and substance
satisfactory to them, that the procedures to permit the giving of financial
assistance by the Singapore Borrower and any of the Company’s other applicable
Subsidiaries incorporated, organized or established under the laws of Singapore
(or any other applicable Subsidiary) under Section 76 of the Companies Act,
Chapter 50 of Singapore have been duly complied with and completed by the
Singapore Borrower and such other Subsidiaries in connection with the
transactions contemplated by the attached Exchange Documents.

--------------------------------------------------------------------------------

16.          Each of the Company and Singapore Borrower hereby represents and
warrants on its own behalf and on behalf of each of the other Loan Parties that
notwithstanding, and after giving effect to, the transactions contemplated
pursuant to the attached Exchange Documents and the resulting extension (whether
deemed or actual) of new Term B Loans (the “New Term B Loans”) to the Singapore
Borrower (i) the obligations under each of the Loan Documents to which it is a
party shall not be impaired, and each of the Guarantee Agreement, the Security
Documents and the other Loan Documents to which it is a party is, and shall
continue to be, in full force and effect on a continuous basis and is hereby
ratified and confirmed in all respects, and (ii) each of the Guarantee
Agreement, the Security Documents and the other Loan Documents to which it is a
party and all of the Collateral described therein do, and shall continue to,
guaranty and secure on a continuous basis the complete payment and performance
when due of all of the Secured Obligations (including without limitation the
obligations under the New Term B Loans).


17.          This notice shall not be effective until it has been countersigned
by the Required Lenders.


Please reflect such New Investor’s Term B Loans (in the principal amount
referenced in clause (2) above) in the Register.


[Remainder of page left blank intentionally]

--------------------------------------------------------------------------------



Very truly yours,
PULSE ELECTRONICS CORPORATION
By:
Name:
Title:
PULSE ELECTRONICS (SINGAPORE) PTE LTD
By:
Name:
Title:




--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:


OCM PE HOLDINGS, L.P.


By: Oaktree Fund GP, LLC
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: Managing Member


By:
 
 
Name:
 
Title:
 
 
 
 
By:
 
 
Name:
 
Title:

 
 

--------------------------------------------------------------------------------